Per Curiam.
Defendant pled guilty to assault with intent to commit criminal sexual conduct in the second degree, MCL 750.520g(2); MSA 28.788(7X2). He was sentenced to a term of two to five years in prison.
Defendant argues that there was an insufficient factual basis for the guilty plea because the element of force or coercion was not established. We disagree.
At the guilty plea proceeding defendant admitted that he entered the victim’s house through a broken window, w;alked through the unlit kitchen, found the victim in the living room, took her to the bedroom and had sexual relations with her. As one definition of force or coercion, CJI 20:6:07(13) states:
"It is sufficient if the defendant concealed himself or surprised the complainant and was thereby able to overcome the complainant.”
Defendant secretly entered the victim’s darkened house through a kitchen window. By such conduct, defendant was able effectively to conceal himself or surprise the victim. He then placed or pushed her onto the bed and had sexual relations with her. Defendant’s actions constituted force or coercion under the statute.
Defendant’s conviction is affirmed.